Citation Nr: 1105181	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than August 28, 
2007, for service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to March 23, 2010.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to October 
2000.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision by the Newark, New Jersey 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for PTSD, and assigned an effective date of August 28, 
2007.  The RO also denied entitlement to a TDIU.

In an April 2010 rating decision, the RO increased the disability 
rating for PTSD to 100 percent, effective March 23, 2010.  As the 
provisions for a TDIU apply "where the schedular rating is less 
than total", the appeal for a TDIU is only relevant with respect 
to the period prior to March 23, 2010.  See 38 C.F.R. § 4.16(a).  
Accordingly, the issue has been amended as shown on the cover 
page.

The issue of entitlement to a TDIU prior to March 23, 2010 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.  
VA will notify the Veteran if further action is required on his 
part.


FINDING OF FACT

VA first received the Veteran's claim for service connection for 
PTSD through an August 28, 2007, telephone conversation between 
the Veteran and an RO employee.


CONCLUSION OF LAW

The requirements for an effective date prior to August 28, 2007 
for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided pre-adjudication VCAA notice in a 
letter issued in October 2007.  In that letter, the RO advised 
the Veteran what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also advised the Veteran how VA determines disability 
ratings and effective dates.  The case was last adjudicated in 
April 2010.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

With respect to the effective date issue that the Board is 
presently deciding, VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, and 
reports of VA examinations.

The Veteran was notified and aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between the 
Veteran and VA in obtaining such evidence.  The Veteran has 
actively participated in the claims process by submitting 
evidence and responding to notices.  Therefore, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is 
harmless and does not prohibit consideration of the matter that 
the Board is considering on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Effective Date Claim

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking an earlier effective date for service 
connection for PTSD.  

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  The effective date 
will be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If the claim is received within one year from the date 
of separation from service, the date of separation will be the 
date of the award.  38 U.S.C.A. § 5110(b)(1).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2010).

In 2000, the Veteran sought service connection for several 
disabilities, most of them musculoskeletal disorders.  In 2002, 
the RO granted service connection for several disabilities 
including disabilities of the right ankle, low back, and neck.  
In November 2006, the Veteran requested "re-evaluation of my 
foot/ankle and back/neck conditions".

On August 28, 2007, the Veteran contacted the RO by telephone.  
He noted that he had moved to New Jersey.  He noted his pending 
claim for increased ratings and raised new claims including 
service connection for a stomach disorder, depression/PTSD, and a 
heart disorder secondary to PTSD, as well as unemployability. 

In a June 2008 rating decision, the RO increased the disability 
ratings for a low back disability and a right ankle scar, and 
granted service connection for lumbar radiculopathy of both lower 
extremities.  The RO granted those benefits effective November 
13, 2006.

In the September 2008 rating decision, the RO assigned August 28, 
2007, as the effective date for the award of service connection 
for PTSD.  The Veteran appealed for an earlier effective date.

In an October 2008 notice of disagreement, the Veteran asserted 
that the compensation for PTSD awarded in the September 2008 
rating decision should have been retroactive to November 2006, 
when he requested reevaluation of his benefits.  He stated that 
he did not receive paperwork from the RO until August 2007.  He 
noted that other portions of his claim had been awarded 
retroactively to November 2006.  

In the claim that the Veteran submitted in November 2006, he 
sought increased ratings for disabilities for which service-
connection had already been established.  He did not at that time 
claim service connection for PTSD, nor did he mention or in any 
way imply that he had any mental disorder that was related to his 
service.  There is no correspondence or contact with the RO prior 
to the August 2007 telephone conversation showing intent to claim 
compensation benefits for PTSD or a nervous disorder.  

The governing law as outlined above is clear.  According to these 
legal criteria, the effective date for the grant of service 
connection for PTSD can be no earlier than the date of receipt of 
his application for those benefits.  The evidence of record 
clearly shows that VA first received the Veteran's claim for 
compensation benefits for PTSD during the August 28, 2007 
telephone call.  Accordingly, the date of claim for service 
connection for PTSD is August 28, 2007 and an effective date 
prior to that date is not warranted. 


ORDER

Entitlement to an effective date earlier than August 28, 2007, 
for service connection for PTSD is denied.


REMAND

The Veteran sought a TDIU in the claim received via telephone in 
August 2007.  As noted above, the RO assigned a 100 percent 
disability rating for the Veteran's service-connected PTSD 
effective March 23, 2010.  Therefore, the appeal for a TDIU is 
only relevant with respect to the period prior to March 2010.

The Veteran essentially contends that his service-connected 
disabilities make him unable to hold substantial employment.  VA 
regulations allow for the assignment of a total disability rating 
based on individual unemployability (TDIU) when a veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, and the veteran has 
certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2010).

The Veteran's PTSD was initially assigned a 50 percent disability 
rating, effective from August 2007.  The Veteran also has 
service-connected physical disabilities, including disabilities 
of the right lower extremity, low back, and neck.  The combined 
disability rating effective from August 2007 was 80 percent.  
Thus, the ratings for the Veteran's disabilities met the criteria 
for a TDIU at that time.  Despite VA medical and mental health 
treatment and examinations, however, there is insufficient 
medical evidence as to whether the Veteran's service-connected 
disabilities rendered him unable to secure or follow a 
substantially gainful occupation prior to March 2010.  The Board 
notes the Veteran reported that he last worked in June 2007.  

In light of the above, the Board will remand the case for a VA 
psychiatrist to review the Veteran's claims file and provide an 
opinion as to the likelihood that the Veteran's service-connected 
mental and physical disabilities rendered him unemployable during 
the relevant 2007 to 2010 period.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file for review 
by a VA psychiatrist, to address the likely 
effect of the Veteran's service-connected 
disabilities on his employability.  The 
Veteran has service-connected PTSD (50%) and 
service-connected right ankle fracture (20%), 
low back pain (20%), neck pain (10%), right 
ankle scar (10%), right lower extremity 
radiculopathy (10%), and noncompensable 
hemorrhoidectomy, hernia repair and 
radiculopathy of the left lower extremity.  
After reviewing the claims file, the examiner 
should express an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the combined 
effects of the Veteran's PTSD and his 
service-connected physical disabilities made 
him unable to secure or follow a 
substantially gainful occupation without 
regard to age or nonservice-connected 
disabilities during the period from June 2007 
(when he last worked) until March 23, 2010 
(when he became totally disabled due to 
PTSD).  The examiner should explain the 
conclusions reached.

2.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran and his 
representative and afford them an opportunity 
to respond.  Thereafter, return the case to 
the Board for appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


